Citation Nr: 0609337	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-28 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of injury 
to the liver to include as secondary to service-connected 
diabetes.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in St. 
Petersburg, Florida which denied the veteran's claims seeking 
entitlement to service connection for the issues on appeal.

The Board notes that an appeal of the RO's denial of 
entitlement to service connection for chronic renal failure 
as secondary to service connected diabetes was removed from 
appellate status by the RO's rating decision of August 2004, 
which essentially granted service connection for chronic 
renal insufficiency and evaluated it as part and parcel of 
the veteran's diabetes mellitus disability.  

The veteran's request for a hearing before a Veterans Law 
Judge at the RO (Travel Board hearing) was withdrawn by a 
signed and written statement from him received by the RO in 
November 2005.  Thus, his hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704 (2005).

The appeal of the claim for service connection for 
hypertension is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  Service connection is currently in effect for diabetes 
mellitus, Type II, currently evaluated as 20 percent 
disabling.  

3.  Competent medical evidence of record does not establish 
the existence of a current liver disorder that is related to 
service or to a service-connected disability.  


CONCLUSION OF LAW

A liver disorder was not incurred in or aggravated by 
service, may not be presumed to have been incurred in or 
aggravated by active service and was not caused or aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable Agency of Original 
Jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

The veteran has been informed of the evidence needed to show 
his entitlement to service connection via a RO duty to assist 
letter issued in August 2001, the July 2002 rating decision, 
and the September 2003 statement of the case (SOC).  In 
addition, the RO sent the veteran another duty to assist 
letter issued in September 2003, and this along with the 
August 2001 letter also provided the veteran with specific 
information concerning the VCAA and specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  Thus, no further 
notices are required.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  In this case, all identified and available 
evidence has been obtained, including all relevant treatment 
records and examination reports.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports.  The June 2002 VA 
liver examination, which consisted of a review of the claims 
file, provided an adequate medical opinion for the purpose of 
adjudicating this claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an initial 
disability rating or effective date.  However, since service 
connection is being denied for the issue addressed in this 
decision, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.

Given the foregoing, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. §§ 3.102, 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, 
including cirrhosis of the liver, to a compensable degree 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  Furthermore, the 
Court has held that the term "disability" as used in 38 
U.S.C.A. 
§§ 1110, 1131 should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service- connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran alleges that he is entitled to service connection 
for a liver condition as secondary to diabetes mellitus Type 
II.  

The veteran's active service includes service in Vietnam.  
Service medical records reflect no evidence of liver 
abnormalities.  He is currently service-connected for Type II 
diabetes mellitus, which now includes renal insufficiency, as 
secondary to Agent Orange Exposure.  

Post-service records do not reflect any evidence of liver 
abnormalities until 1999.  Private medical records show the 
veteran to have been diagnosed with diabetes in September 
1998.

Private medical records reflect that in April 1999 the 
veteran was treated for a fungal infection of the skin 
diagnosed as tinea unguium and was prescribed Lamisil.  He 
was to have hemoglobin, AIC, liver function tests and renal 
tests within one month of this visit.  A laboratory report 
from April 1999 was normal. A May 1999 liver function test 
was abnormal and he was followed up the same month for a 
"hepatic profile."  In June 1999 he was seen to review his 
blood work.  His liver enzymes were a little elevated.  He 
discontinued all alcohol and his liver enzymes came back down 
to normal.  His liver enzymes were being monitored because he 
was on Lamisil for tinea unguium. The report of a November 
1999 treatment record reflects that the veteran was assessed 
with hyperlipidemia, hypertension, diabetes mellitus and 
obesity.  Plans were made to check a lipid and hepatic panel 
as well as blood sugar.  A March 2000 record made no mention 
of any liver abnormalities and the assessment was 
hypertension and non insulin dependent diabetes mellitus.  
Likewise, records from April through September 2000 made no 
mention of liver abnormalities.  A September 2000 record 
which treated a groin strain noted the abdomen to be soft, 
with no hepatosplenomegaly or masses.  Laboratory reports 
from between June 1999 and March 2001 were normal, with the 
exception of a February 2001 urinalysis showing trace 
protein.  An October 2001 computed tomography (CT) of the 
abdomen showed no abnormality of the liver.  A June 2001 
basic metabolic profile revealed high BUN, Potassium and 
BUN/Creatinine ratio.  In July 2001 his Creatinine clearance 
was high

In December 2001 the veteran was hospitalized with diagnoses 
that included acute renal failure, probable chronic renal 
failure, hypertension, diabetes Type II, obstructive sleep 
apnea, history of cervical fracture remote and history of 
"UPPP" remote.  His discharge diagnoses included acute 
renal failure, hypertriglyceridemia, possible fatty liver, 
diabetes Type II, hypertension and obstructive sleep apnea.  

The report of a June 2002 VA examination of the liver 
included a review of the claims file.  The examiner opined 
that the question surrounding the veteran's liver complaints 
was a short problem and further noted basically the veteran's 
liver function tests were elevated during an episode where he 
was started on the antifungal agent Lamisil to treat tinea 
unguium.  He was tested prior to receiving the drug and had 
normal liver function studies.  After receiving the drug for 
at least one month, he had elevated liver function tests.  
The drug was stopped and the liver enzymes came back down to 
normal and they were negative as before.  The physician 
treating him told him that the increased liver function tests 
(LFT's) were totally because of the Lamisil.  The diagnosis 
was that the veteran was started on antifungal medication 
Lamisil p.o.  Just prior to starting the Lamisil, he had 
normal LFT's, just after receiving the Lamisil he had 
elevated LFT's.  It was further pointed out that the treating 
physician told him the elevated LFT's were totally due to the 
Lamisil and after it was stopped the LFT's returned to 
totally normal.  There was no hepatitis and the LFT's have 
resolved totally after stopping the Lamisil. 

VA treatment records from 2002 to 2004 reflect treatment for 
other problems with no evidence of current liver problems.  
An April 2004 hepatitis C risk assessment reflects that the 
veteran said "no" to the question of whether he had 
abnormal liver studies.  He only answered "yes" to two risk 
factors, which was heavy alcohol use in the past and getting 
blood on an open cut.  VA records from 2005 reflect that in 
February 2005 the veteran underwent laboratory testing, with 
some abnormal findings on blood test that included a high 
BUN.  On discussion of the laboratory results, the physician 
advised the veteran that his blood sugar and triglycerides 
were elevated and that his "ALT" was slightly elevated and 
the veteran was noted to drink wine regularly.  The physician 
advised the veteran about this.   

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a claim for 
entitlement to service connection for a liver disorder.  
There is no evidence of such a disability shown in service 
and there is no such disability currently shown.  There is 
presently no clear evidence of a liver abnormality.  
Regarding the elevated liver function tests shown in the 
records from 1999, this is shown to have been a temporary 
condition caused by medication to treat a medical condition 
not shown to be service-connected.  The examiner from the 
June 2002 VA liver examination stated with medical certainty 
that the veteran's abnormal liver manifestations shown on 
testing were caused by treatment with an antifungal medicine 
to treat a fungus, and that the liver returned to normal 
after the veteran stopped taking the medication.  Again the 
evidence does not show a liver disability at present.   

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for a liver disorder 
is not warranted, and there is no doubt to be resolved, as 
the bulk of the evidence is unfavorable in this case.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a liver disorder is denied.


REMAND

The veteran and his representative have maintained that 
secondary service connection for hypertension is warranted 
based on aggravation by his service-connected diabetes 
mellitus.  The representative has argued in the February 2006 
informal hearing that a remand is necessary in order to 
address this question.  The Board notes that none of the VA 
examinations of record address whether aggravation due to 
diabetes may be a factor affecting the veteran's 
hypertension.  The medical evidence of record reflects that 
the veteran's hypertension predated his diabetes.  Although 
the June 2002 VA diabetes examination contained an opinion 
that there was no connection between the veteran's 
hypertension and his diabetes or Agent Orange exposure, there 
is no discussion of aggravation.  No discussion of any 
possible aggravation of hypertension by diabetes was made in 
the March 2004 examination or any other VA examination.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The VA must review the entire file 
and ensure for the issue remaining appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2005)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the 
remaining issue on appeal.

2.  The VBA AMC should schedule the 
veteran for a VA examination, by an 
appropriate specialist, to determine the 
nature and etiology of the veteran's 
hypertension.  The examination should 
determine whether any hypertension is due 
to or aggravated by the service-connected 
diabetes mellitus.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  The examiner is requested 
to review the pertinent medical records, 
examine the veteran and provide a written 
opinion as to the presence, etiology and 
onset of his hypertension.  If the 
appellant fails to report for an 
examination, the doctor should render the 
requested opinion based on a review of 
the claims file.  

Specifically, the examiner is requested 
to provide an opinion as to (1) the 
medical probability that any documented 
hypertension is related to the 
appellant's service-connected diabetes 
and (2) whether it is at least as likely 
as not (at least a 50 percent chance) 
that the appellant's diabetes mellitus 
aggravated or contributed to or 
accelerated his hypertension beyond its 
natural progression.  If the appellant's 
service-connected diabetes aggravated or 
contributed to or accelerated any 
pathologic process of hypertension, the 
examiner must state to what extent, given 
in terms of a percentage, did it so 
contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, the VBA AMC should 
readjudicate the veteran's claim for 
service connection for hypertension, to 
include as secondary to service-connected 
diabetes.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  Adjudication of the claim 
should consider the applicability of 38 
C.F.R. § 3.310(a) (2005). Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


